The allegations of abuse and neglect against the respondent surfaced in the midst of a proceeding pursuant to Family Court Act article 6. After an investigation by the petitioner into the allegations, and the filing of abuse and neglect petitions pursuant to Family Court Act article 10, the Family Court conducted a consolidated factfinding hearing to determine the issues of abuse, neglect, custody and visitation. The *654evidence adduced at the hearing presented a close question for the Family Court, and we discern no basis for disturbing its determination that the allegations of abuse and neglect were not proven. Additionally, we note that the infant Charles, Jr., had already been placed in foster care under a voluntary placement executed by his mother, and that Family Court awarded custody , of the infant Jodi S. to her mother. Moreover, we take judicial notice of the fact that the Family Court has since amended its order by awarding custody of Jodi S. to the father.
We reject the petitioner’s contention that the court improvidently exercised its discretion in failing to conduct an in camera examination of the infant Jodi S. Inasmuch as the court already had before it several written and oral statements by Jodi S. and a substantial amount of other evidence, it could properly conclude that it had adequate information to render a sound determination (see, Matter of Lincoln v Lincoln, 24 NY2d 270).
The court adequately complied with Family Court Act § 1051 (c) by stating the ultimate facts upon which the rights of the parties depended (see, Matter of Jose L. I., 46 NY2d 1024). Accordingly, we affirm the dismissal of the neglect and abuse petitions. Kunzeman, J. P., Sullivan, Fiber and O’Brien, JJ., concur.